DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:   The claim recites a series of steps and, therefore, is a process  
Step 2A, P1: 	Claims 1, 8, and 15 recite the limitations “receiving, at an application server and from a user device, a first request to create a folder to organize data files that are to be stored at a third-party storage server; responsive to receiving the first request to create the folder, sending, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server; receiving, from the third-party storage server, an indication that the folder has been created at the third-party storage server; and responsive to receiving the indication that the folder has been created at the third-party storage server, generating, by the application server, an instance of the folder.”
The limitation of “create”, which specifically reads “receiving a first request to create a folder to organize data files that are to be stored at a third-party storage server” in claim 1, 8 and 15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “create” in the context of this claim encompasses the user manually create, construct or generate a folder. 
Similarly, the limitation based on the receiving, sending, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “sending” in the context of this claim encompasses that responsive to receiving, sending, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, P2:  This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “generating, by the application server, an instance of the folder.”
The limitations “generating an instance of the folder” has been used in conjunction with the “receiving, from the third-party storage server, an indication that the folder has been created”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitations “receiving, an indication that the folder has been created”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and receiving steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Therefore, the claim is not patent eligible.
Accordingly, claim 1, 8 and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 7, 9 – 14 and 16 – 20, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “uploading, by the application server and to the third-party storage server, a latest version of the folder stored at the application server”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claims 9 and 16, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the application server periodically uploads the latest version of the folder stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP)”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 10 and 17, since they also recite limitations that further elaborate on the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first request to create the folder that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application”, which further elaborates on the abstract idea by specifying data types or information that is used in the profile generation, and therefore, does not amount to significantly more. Same rationale applies to claims 11 and 18, since they recite similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the folder for the user device”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 19, since they also recite limitations that further elaborate on the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “the second request comprises a folder identifier”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 13, since they also recite limitations that further elaborate on the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “receiving the indication that the folder has been created at the third-party storage server comprises receiving metadata associated with the folder created at the third-party storage server”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 14 and 20, since they also recite limitations that further elaborate on the abstract idea.
Therefore, claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.  

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 20 of Application No. 16/544,817, now U.S. Patent 11,232,080. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 16/544,817
Co-pending Application 16/544,817, Now US Patent 11,232,080.
1. A method comprising: 

receiving, at an application server and from a user device, a first request to create a folder to organize data files that are to be stored at a third-party storage server; 


responsive to receiving the first request to create the folder, sending, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server;


receiving, from the third-party storage server, an indication that the folder has been created at the third-party storage server; and 


responsive to receiving the indication that the folder has been created at the third-party storage server, generating, by the application server, an instance of the folder.










2. The method of claim 1, further comprising: uploading, by the application server and to the third-party storage server, a latest version of the folder stored at the application server.

3. The method of claim 2, wherein the application server periodically uploads the latest version of the folder stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP).

4. The method of claim 1, wherein the first request to create the folder that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application.


5. The method of claim 1, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the folder for the user device.

6. The method of claim 1, wherein the second request comprises a folder identifier.



7. The method of claim 1, wherein receiving the indication that the folder has been created at the third-party storage server comprises receiving metadata associated with the folder created at the third-party storage server.


8. A system comprising: a memory; and a processor, coupled to the memory, to: 

receive, at an application server and from a user device, a first request to create a folder to organize data files that are to be stored at a third-party storage server; 

responsive to receiving the first request to create the folder, send, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server; 



receive, from the third-party storage server, an indication that the folder has been created at the third-party storage server; and 

responsive to receiving the indication that the folder has been created at the third-party storage server, generate, by the application server, an instance of the folder.









9. The system of claim 8, the processor further to: upload, by the application server and to the third-party storage server, a latest version of the folder stored at the application server.

10. The system of claim 9, wherein the application server to periodically uploads the latest version of the folder stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP).

11. The system of claim 8, wherein the first request to create the folder that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application.


12. The system of claim 8, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the folder for the user device.

13. The system of claim 8, wherein the second request comprises a folder identifier.



14. The system of claim 8, wherein to receive the indication that the folder has been created at the third-party storage server, the processor is to receive metadata associated with the folder created at the third-party storage server.


15. A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processor, cause the processor to perform operations comprising: 


receiving, at an application server and from a user device, a first request to create a folder to organize data files that are to be stored at a third-party storage server; 

responsive to receiving the first request to create the folder, sending, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server;


receiving, from the third-party storage server, an indication that the folder has been created at the third-party storage server; and 

responsive to receiving the indication that the folder has been created at the third-party storage server, generating, by the application server, an instance of the folder.










16. The non-transitory computer-readable medium of claim 15, further comprising: uploading, by the application server and to the third-party storage server, a latest version of the folder stored at the application server.

17. The non-transitory computer-readable medium of claim 16, wherein the application server periodically uploads the latest version of the folder stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP).

18. The non-transitory computer-readable medium of claim 15, wherein the first request to create the folder that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application.

19. The non-transitory computer-readable medium of claim 15, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the folder for the user device.

20. The non-transitory computer-readable medium of claim 15, wherein receiving the indication that the folder has been created at the third-party storage server comprises receiving metadata associated with the folder created at the third-party storage server.

1. A method comprising: 

receiving, at an application server hosting a plurality of applications and from a user device, a first request to create a data file that is to be stored at a third-party storage server; 

responsive to receiving the first request to create a data file that is to be stored at the third-party storage server, sending, by the application server and to the third-party storage server, a second request indicating that the data file is to be created at the third-party storage server; 

receiving, from the third-party storage server, an indication that the data file has been created at the third-party storage server; 

responsive to receiving the indication that the data file has been created at the third-party storage server, generating, by the application server, an instance of the data file that is stored at the application server; and 

providing, by the application server and to the user device, the instance of the data file for edit via a relevant application of the plurality of applications hosted by the application server.

2. The method of claim 1, further comprising: uploading, by the application server and to the third-party storage server, a latest version of the data file stored at the application server. 

3. The method of claim 2, wherein the application sever periodically uploads the latest version of the data file stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP). 

4.  The method of claim 1, wherein the first request to create a data file that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application.

 
5.  The method of claim 1, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the data file for the user device. 

6.    The method of claim 1, wherein the second request comprises a file identifier, a file name, and an indication that no content for the data file exists at the application server. 

7.    The method of claim 1, wherein receiving the indication that the data file has been created at the third-party storage server comprises receiving metadata associated with the data file created at the third-party storage server. 

8.  A system comprising: a memory; and a processor, coupled to the memory, to: 

receive, at an application server hosting a plurality of applications and from a user device, a first request to create a data file that is to be stored at a third-party storage server; 

responsive to receiving the first request to create a data file that is to be stored at the third-party storage server, send, by the application server and to the third-party storage server, a second request indicating that the data file is to be created at the third-party storage server; 

receive, from the third-party storage server, an indication that the data file has been created at the third-party storage server; 

responsive to receiving the indication that the data file has been created at the third-party storage server, generate, by the application server, an instance of the data file that is stored at the application server; and 

provide, by the application server and to the user device, the instance of the data file for edit via a relevant application of the plurality of applications hosted by the application server. 

9.    The system of claim 8, the processor further to: upload, by the application server and to the third-party storage server, a latest version of the data file stored at the application server. 

10.  The system of claim 9, wherein the application sever to periodically upload the latest version of the data file stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP). 

11.  The system of claim 8, wherein the first request to create a data file that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application. 

12.    The system of claim 8, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the data file for the user device.

13. The system of claim 8, wherein the second request comprises a file identifier, a file name, and an indication that no content for the data file exists at the application server.

14. The system of claim 8, wherein to receive the indication that the data file has been created at the third-party storage server comprises receiving metadata associated with the data file created at the third-party storage server.
15. A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processor, cause the processor to perform operations comprising: 

receiving, at an application server hosting a plurality of applications and from a user device, a first request to create a data file that is to be stored at a third-party storage server; 

responsive to receiving the first request to create a data file that is to be stored at the third-party storage server, sending, by the application server and to the third-party storage server, a second request indicating that the data file is to be created at the third-party storage server; 

receiving, from the third-party storage server, an indication that the data file has been created at the third-party storage server; 

responsive to receiving the indication that the data file has been created at the third-party storage server, generating, by the application server, an instance of the data file that is stored at the application server; and 

providing, by the application server and to the user device, the instance of the data file for edit via a relevant application of the plurality of applications hosted by the application server.

16. The non-transitory computer-readable medium of claim 15, further comprising: uploading, by the application server and to the third-party storage server, a latest version of the data file stored at the application server.

17. The non-transitory computer-readable medium of claim 16, wherein the application sever periodically uploads the latest version of the data file stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP).

18. The non-transitory computer-readable medium of claim 15, wherein the first request to create a data file that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application.

19. The non-transitory computer-readable medium of claim 15, wherein the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the data file for the user device.

20. The non-transitory computer-readable medium of claim 15, wherein receiving the indication that the data file has been created at the third-party storage server comprises receiving metadata associated with the data file created at the third-party storage server.






Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 16/544,817, now U.S. Patent 11,232,080.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “responsive to receiving the indication that the folder has been created at the third-party storage server, generating, by the application server, an instance of the folder.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing access to the file stored in the external file storage system in a safe manner when the product has a set of for providing requested version of the file to the user devices through appropriate application on the application server. Modification would provide more flexibility, immediacy of information transfer, increase productivity and enhance business intelligence for an enterprise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0238552 issued to Joseph SAIB (“SAIB”) in view of U.S. Patent 8,931,054 issued to Khoa Huynh et al. (“Huynh”).
With respect to claims 1, 8 and 15, SAIB discloses a method, system and CRM, comprising: 
receiving, at an application server and from a user device, a first request to create a folder (Instant para [0021] recites the file system, parent file or folder) to organize data files that are to be stored at a third-party storage server ([i.e., the data files received from any client: Para [0006], lines 3-5], a file access request to access a version of a data file stored at the remote storage server” [i.e., system also allows clients to access data files at a remote server via communication networks: Para 0006, lines 6-8]); 
responsive to receiving the first request to create the folder, sending, by the application server and to the third-party storage server, a second request indicating that the folder is to be created at the third-party storage server ([i.e., a client sends an updated data file to the server (folder), the server stores the updated data file as the most recent version of the data file (folder): Para 0007, lines 5-7] including version information of a previously cached version of the data file cached at the application server” [i.e., the server can store the updated data file (folder) at its local storage or remote storage medium and treat the updated data file as the most recent version of the data file that is currently stored at the server or remote storage medium: Para 0032]);  
receiving, from the third-party storage server, an indication that the folder has been created at the third-party storage server ([i.e., the server can receive one or more data files from any client and remote storage medium: Para 0028, lines 1-4], storing the requested version at the application server to replace the previously cached version” [i.e., the server can replace the previously stored (cached) data file with the received data file: Para 0030, lines 9-10]); and
responsive to receiving the indication that the folder has been created at the third-party storage server, generating, by the application server, an instance of the folder (Para 0005, if a user updated a data file on one computer or portable storage medium, this would create different versions of the data file across different computers and/or portable storage medium). 
SAID discloses in the Instant para [0021], which recites the file system, parent file or folder. However, SAIB does not explicitly teach an instance of the folder. 
Huynh discloses claimed an instance of the folder. Huynh discloses a data file instance similar to the instance of folder (column 9, lines 24 – 30 and 35 – 39: a data file structure 77 may be an association of one or more data files 78. For example, storage information 76 may include data files 78 associated in a file system that provides a hierarchical system of folders or directories. A directory may contain one or more data files 78 and/or subdirectories, which may themselves contain data files and/or subdirectories.  An instance of storage information 76 may be stored on storage system 72 as one or more storage files 95. Each storage file 95 may represent a complete instance of storage information 76 or a logical division of an instance of storage information 76. Column 11 line 56 – column 12, line 7: also referred to as a data file structure instance) 87 (virtual storage) may correspond to a data file structure 77 (actual storage), and a data file instance (also referred to as a data file structure instance) 88 (virtual storage) may correspond to a data file 78 (actual storage). When exporting an instance of storage information 76 to a VS instance 80, each data file structure 77 accordingly may yield a corresponding data file structure instance 87, and each data file 78 may yield a corresponding data file instance 88. An instance of storage information 76 exported to a VS instance 80 thus may preserve its data, structure, metadata, and tenant-guest ownership. In actuality rather than virtuality, data file structure instances 87 and data file instances 88 may be viewed as references passing through hypervisor 85 to the corresponding storage items in storage system 72).
Because, both of SAIB and Huynh are the same field of endeavor and they are both in the data processing art, they are combinable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of SAIB's synchronizing files in a networked communication system with the teachings of Huynh’s secure access to shared storage resources in order to provide access to a file stored in an external file storage system. 
Modification would provide the temporary storage of program codes to reduce the number of times code to be retrieved from bulk storage during execution, and allows user to access the authorized data and to prevent accidental or intentional intrusion on unauthorized data.

As to claims 2, 9 and 16, uploading, by the application server and to the third-party storage server, a latest version of the folder stored at the application server (SAIB: [i.e., a remote data access allows users to store data files at a remote server and access those files from any clients that are coupled to the remote server: Para 0006]; and [i.e., the server can replace the previously stored data file with the received data file so that only the most recent version of the data file is stored and can be accessed, the server can also send notifications to the remote storage media notifying them of the updated data file: Para 0030]).
 As to claims 3, 10 and 17, the application server periodically uploads the latest version of the folder stored at the application server to the third-party storage server via an application programming interface (API) that operates under Hypertext Transfer Protocol (HTTP) (SAIB: [Para 0012, lines 1-3] that operates under Hypertext Transfer Protocol (HTTP)” [Para 0041, lines 8-9]). 
As to claims 4, 11 and 18, the first request to create the folder that is to be stored at the third-party storage server comprises a Hypertext Transfer Protocol (HTTP) message that was generated at the user device within a display area of a browser-based application, the display area defined by a structural tag associated with the browser-based application (SAIB: ” [i.e., the server (206) sends a request for the timestamp of the file currently stored as the most recent version of the file, the most recent version of the file can be stored at the server local storage medium and remote storage medium, the server can send the request to its local storage medium and/or remote storage medium; the request can be formatted as an HTTP: Para 0041]). 
As to claims 5, 12 and 19, the first request comprises an access token issued by the third-party storage server for the user device, wherein the access token grants access to the folder for the user device (SAIB: ” [i.e., a server/client data sharing system also allows clients to access (grant) data files at a remote server via communication networks: Para 0006]).
As to claims 6 and 13, the second request comprises a folder identifier (SAIB:  [i.e., a server/client data sharing system also allows clients to access (grant) data files at a remote server via communication networks: Para [0006]  and Para [0027], The data files can be any suitable files that include text, audio, video, images, or any other suitable data or combination of data.).
As to claims 7 and 20, receiving the indication that the folder has been created at the third-party storage server comprises receiving metadata associated with the folder created at the third-party storage server (SAIB: [i.e., the server can periodically send requests to any client and remote storage medium for updates to data files: Para 0033] and Para [0027], the data files can be any suitable files that include text, audio, video, images, or any other suitable data or combination of data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be used as an obviousness type Office action.
Lacapra (USPGPUB 2009/0271412): a client accepts a file system request and generates corresponding reformatted request to one of the storage providers. The storage provider is initially selected by the client on the basis of a hashing algorithm applied to a portion of a path name, so that the client serves as an interface between the file system request and the storage providers.
Ruhlen (USPGPUB 2013/0080507): a discovery response is received at the host, where the discovery response describes an action available to be performed by a service application (118) on a selected file type when the host supports the action such that the action comprises an action identifier associated with the action. The discovery response is parsed to learn about the action. An association between the action and the selected file type is registered when the action is supported by the host.
Gauda (USPAPUB 2013/0305039): a file manifest identifier is generated based on data within the file manifest. The key and the identifier are included in a file system manifest. Determination is made whether a cloud storage system includes the file manifest. The file manifest and the identifier are transmitted to the system upon determining that the system does not include the file manifest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 1, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162